Citation Nr: 0710689	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease of the left knee, rated 10 percent disabling from 
April 13, 2001, to October 29, 2002, and for status post 
total knee arthroplasty of the left knee rated 30 percent 
disabling as of December 1, 2003. 

(The veteran had a maximum 100 percent rating during the 
intervening period.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to January 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
left knee disability and assigned a 10 percent rating.  A 
November 2002 rating assigned a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for convalescence 
following surgery from October 30, 2002, to November 30, 
2002; a 100 percent rating from December 1, 2002 to November 
30, 2003, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, and a 30 percent evaluation thereafter.  
The veteran appeals for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  From April 13, 2001, to October 29, 2002, the veteran's 
degenerative joint disease of the left knee is manifested by 
pain, with flexion limited to between 109 and 110 degrees, 
and full extension to 0 degrees; no left knee instability was 
found.

2.  The veteran underwent a left knee medial compartmental 
arthroplasty in October 2002.

3.  From December 1, 2003, the veteran's status post total 
knee arthroplasty of the left knee is manifested by pain and 
weakness, with flexion limited to between 85 degrees to full 
flexion, and extension between normal and loss of 5 degrees; 
chronic residuals, consisting of severely painful motion or 
weakness, or left knee instability have not been shown.




CONCLUSION OF LAW

The criteria have not been met for a disability rating higher 
than 10 percent for degenerative joint disease of the left 
knee from April 13, 2001, to October 29, 2002, or a rating 
higher than 30 percent for status post total knee 
arthroplasty of the left knee from December 1, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5055-57, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As in this case, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (the 
RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board concludes that the RO letters sent in July 2001 and 
January 2004 adequately informed the veteran of the 
information and evidence needed to substantiate his claim; 
complied with VA's notification requirements; and set forth 
the laws and regulations applicable to his claims.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession that pertained to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the benefit that the veteran is seeking on appeal is 
increased initial evaluations, the advice that VA gave to the 
veteran in July 2001 and January 2004 regarding his service 
connection claim is considered adequate notice as the benefit 
sought on appeal was granted, and the new issue is clearly a 
downstream issue.  See VAOPGCPREC 8-2003.  The above 
notwithstanding, a May 2006 letter, the August 2002 statement 
of the case (SOC), and May 2004, August 2004, and August 2006 
supplemental statements of the case (SSOC's) specifically 
outlined what was required to establish entitlement to 
increased initial evaluations.  The July 2001, January 2004, 
and June 2006 letters, the August 2002 SOC, and the May 2004, 
August 2004, and August 2006 SSOC's indicate that the veteran 
was clearly notified of the information and evidence 
necessary to grant his claim.  A March 2006 letter provided 
advised the veteran of the criteria for establishing a 
disability rating and effective date of award pursuant to 
Dingess.  The case was readjudicated in an August 2006 SSOC.  
The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  A remand has not been requested based 
on inadequate notice.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and the veteran was afforded VA examinations 
regarding the disability at issue.  There are no outstanding 
requests to obtain any private medical records for which the 
veteran has both identified and authorized VA to obtain on 
his behalf.  VA examination was provided that contains the 
lay and medical information necessary to decide the claims.  
There is no allegation of increased severity of symptoms 
since the last VA examination.  As such, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

B.  Legal criteria

The veteran contends he is entitled to an increased rating 
for his left knee disability, as the symptoms of the 
condition severely limit his daily functioning.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  VA General Counsel precedent 
opinion has held that a separate rating under Diagnostic Code 
5010 for traumatic arthritis was permitted when a veteran who 
was rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Since the claims for higher ratings are initial rating 
claims, the rule of Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance is inapplicable.  Rather, the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999), governs.  Hence, 
separate ratings may be assigned for separate periods of time 
based on the facts found, as the RO has done regarding the 
veteran's left knee disability, a practice known as "staged 
rating."

Diagnostic Code 5010 applies to traumatic arthritis, and 
provides that a rating should be based on the limitation of 
motion codes of the affected parts as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray 
findings, as in this case, will be rated based on limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.41a, Plate II.  Diagnostic Code 5260 
provides the rating criteria for evaluation of knee 
disability based on limitation of flexion of the leg.  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

Under the rating criteria for Diagnostic Code 5055 (following 
a knee replacement), 30 percent is the minimum rating.  
Chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Code 
5256, ankylosis of the knee, or limitation of motion under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.




C.  Factual Basis

In pertinent part, a private orthopedic consultation in 
February 2001 showed no atrophy or tenderness of the 
veteran's left knee.  An x-ray examination showed rather 
severe narrowing of the medial joint line diagnosed as medial 
gonoarthrosis of the left knee.  His treatment options 
included Hyalgan injections, arthroscopy and, eventually, a 
possible candidate for total knee arthroplasty.

VA clinical records in April 2001 reflected the veteran's 
complaint of left knee pain exacerbated by use.  X-ray 
examination demonstrated tricompartmental degenerative joint 
disease (DJD).  He had been advised of possible need for 
total knee replacement.  His treatment consisted of a knee 
brace and Feldene.

The veteran underwent a VA orthopedic consultation in July 
2001.  He reported an inability to walk significant 
distances, having knee pain when driving, and being unable to 
squat.  On examination, his knee was stable to varus and 
valgus stress and Lachman's maneuver.  The knees had a range 
of motion of 0 to 110 degrees.  There was no effusion.  He 
had 4-/5 strength on flexion and extension with positive 
patellar grind.  He walked with a decreased stance on the 
left, decreased step length and decreased stride length.  X-
ray examination showed mild to moderate DJD with marginal 
osteophytes and joint space narrowing.  In October 2001, the 
left knee showed full range of motion (ROM) with pain upon 
full flexion as well as mild crepitation.  The veteran had 
minimal pain of the medial and lateral joint line, and no 
ligamentous laxity.

A VA joints examination was conducted in January 2002.  The 
veteran reported retiring from work due to the severity of 
his left knee disability.  He wore a neoprene sleeve when 
attempting to exercise, such as walking a half-hour on flat 
surfaces.  He also performed water aerobics twice a week.  
Active left knee range of motion was 0 to 109 degrees.  There 
was no tenderness to palpation of the left knee.  The left 
knee had 1+ effusion, 2+ pivot shift, and 9 millimeters 
Lachman.  He had a 44 cm left quadriceps circumference at 
three fingerbreaths above the suprapatellar margin compared 
to 46 cm on the right.  The diagnosis was medial gonarthrosis 
of the left knee.  

In a statement received in June 2002, the veteran reported 
limited and painful left knee motion with lateral 
instability, dislocated cartilage, frequent episodes of 
locking, pain and effusion into the joint.

A July 2002 private medical statement reported that the 
veteran had tenderness about the left knee as well as a 
varus-type deformity on palpation.

In a statement received in September 2002, the veteran 
reported having severe degenerative changes of the left knee 
with restriction of activities such as bending, lifting and 
walking long distances.

The veteran underwent a left knee medial compartmental 
arthroplasty in October 2002.  On his examination prior to 
surgery, he reported left knee pain limiting his ambulation, 
activities of daily living, and ability to maintain an active 
lifestyle.  His left knee showed range of motion from 10-95 
degrees without extension lag, 5 degree varus deformity which 
was clinically correctable with valgus stressing, no 
ligamentous laxity, and mild effusion.  Operative findings 
included left knee medial compartment osteoarthritis and 
minimal patellofemoral osteoarthritis.  His articular 
surfaces, meniscus, anterior cruciate ligament and posterior 
cruciate ligament were intact.

A VA examination was conducted in April 2003 with benefit of 
review of the claims folder.  The veteran reported being able 
to get up and about reasonably well without any difficulties.  
He still had some problems with the left knee, particularly 
with being bothered during cold weather.  Examination showed 
a well-healed 5-inch surgical scar medial to the left 
patella.  He had no evidence of effusion into to the left 
knee that could be extended actively with no problem, and he 
could flex to 95 degrees without any problem.  There was a 
fullness to the medial side of the left knee from the implant 
that was non-tender.  He was given a diagnosis of medial 
compartment injury, left knee, that was doing well with a 
medial compartment device implanted.

On VA examination in January 2004, the veteran reported left 
knee symptoms of mild swelling of the medial area and give-
way.  He could walk 30-minutes at the mall with his wife, but 
was not doing any exercise.  He took an occasional 
hydrocodone tablet at night due to pain.  His pain was 
increased with walking, and he wore a knee brace.  He was 
unable to kneel and extend, and had a difficult time in 
getting up.  He denied dislocations or subluxations.  
Examination noted a 5-inch surgical scar medial to the left 
patella, and a 1-inch surgical scar laterally.  There was 
fullness above the patella, but no palpable fluid.  Left knee 
range of motion was flexion to 95 degrees, and extension 
lacked 5 degrees.  There was no instability of the medial 
collateral ligaments, and no anterior or posterior movement.  
X-ray examination showed the medial compartment prosthesis 
was intact with some degenerative changes of the lateral and 
patellofemoral compartments.  The diagnosis was traumatic 
arthritis of the left knee, treated with medical compartment 
arthroplasty; and improved post surgery, but with some 
residual pain, mild swelling, and slight limitation of 
motion.  

In April 2004, the veteran testified before the RO to 
constant left knee pain that was exacerbated with use.  He 
described sudden give-way when walking.  He stated that his 
left knee joint was bone to bone with no remaining cartilage.

A VA joints examination was conducted in May 2006.  The 
veteran described using a cane and brace to assist with 
ambulation.  His functional limitations included standing for 
15-30 minutes, and walking for 100 yards.  He endorsed give-
way, pain, stiffness, weakness, and locking episodes one to 
three times a month.  The examiner noted painful left knee 
movement, weakness, abnormal tracking of the patella, and 
guarding of movement.  There was no crepitation, grinding, or 
instability.  Passive left knee range of motion was 0 to 95 
degrees; active motion was 0 to 85 degrees; and after 
repetitive motion was 0 to 75 degrees.  The examiner noted 
that the veteran had pain on active range of motion from 65 
to 85 degrees.  The diagnosis was status post unilateral left 
knee joint prosthesis, and chronic sprain/strain of the left 
knee.  

In pertinent part, VA clinical records include a June 2006 
orthopedic consultation for increased left knee pain over the 
last 2-3 months.  The veteran's pain, described as sharp, was 
mostly along the lateral aspect and brought about by any sort 
of movement.  He stated his knee locked up when walking.  He 
denied swelling, erythema or warmth.  On examination, there 
was no evidence of active synovitis, erythema, swelling, 
warmth, atrophy or fasciculations.  He had full ROM, 5/5 
strength, and negative anterior and drawer signs.  There was 
pain with lateral manipulation.  He was assessed with pain 
with lateral manipulation with no evidence of swelling.  He 
was instructed to wear a knee brace and continue with pain 
medications.  A July 2006 orthopedic consultation included 
his denial of instability.  Examination was significant for 
5/5 strength, ROM from 2 to 92 degrees, no ligamentous laxity 
to varus/valgus testing, and negative tenderness to palpation 
(TTP) of the medial joint line (MJL).  There was positive TTP 
to the lateral joint line (LJL).  X-ray examination 
demonstrated status post left UKA with lateral compartment 
DJD.  The veteran reported getting around OK and declined a 
revised left total knee replacement.

1.  From April 13, 2001, to October 29, 2002

Service connection was established for degenerative joint 
disease of the left knee and the veteran was assigned a 10 
percent rating under Diagnostic Code 5010 from April 13, 
2001, the date of claim.  

There is no evidence that shows that the veteran has 
functional impairment which results in limitation of motion 
meeting the criteria for a 20 percent rating.  In this 
regard, even when considering pain, there is no evidence 
showing that the veteran has limitation of extension to 15 
degrees and limitation of flexion to 30 degrees.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the currently 
assigned 10 percent rating is proper.

Assignment of separate ratings limitation of flexion and 
limitation of extension of the left knee does not to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Diagnostic 
Code 5260 or 5261 based on a strict adherence to the 
limitation of motion criteria.  The assigned 10 percent 
rating under Diagnostic Code 5010 recognizes that there is 
some limitation of left knee flexion with pain under 
Diagnostic Code 5260.  The Board does not interpret the 
General Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain (although noncompensable 
under Diagnostic Codes 5260 and 5261) under Diagnostic Code 
5003 is all that is permitted under that regulatory 
provision.

In addition, there is no objective medical evidence that the 
veteran's left knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint), and 5262 (Tibia and fibula, 
impairment of).

The VA orthopedic consultations stated there was no 
instability of the left knee.  The VA examination in April 
2001 reported a 9 millimeters Lachman shift, but did not 
report instability.  The October 2002 pre-operative 
examination showed no ligamentous laxity, and the operative 
report showed that the meniscus and ligaments were intact.  
Therefore, neither subluxation nor lateral instability is 
shown in the record and this precludes consideration of an 
additional separate rating under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97, supra.

The veteran is deemed competent to describe his left knee 
symptoms and limitations, but no competent to actually 
diagnose conditions such as dislocated cartilage.  His report 
of pain and limitation of motion are credible and consistent 
with the objective medical evidence of record.  However, the 
objective clinical indications of no ligamentous instability 
and no abnormality of his meniscus or ligaments holds more 
probative value than his lay report of symptoms that is not 
consistent with the medical findings of record.  For these 
reasons, the preponderance of the evidence is against a 
higher rating for the time period prior to October 29, 2002.  
The benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999). 

2.  From December 1, 2003 

The veteran underwent a left knee medial compartmental 
arthroplasty in October 2002.  The disability was 
recharacterized as status post total arthroplasty of the left 
knee under Diagnostic Code 5055.  The veteran was assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 for convalescence following surgery from October 30, 
2002, to November 30, 2002; a 100 percent rating from 
December 1, 2002 to November 30, 2003, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The veteran 
continues to appeal for a rating higher than 30 percent.  

In this case, treatment records are available for the span of 
the appellate period.  The veteran has been consistently 
treated for pain in the left knee, and has undergone physical 
therapy on the rebuilt left knee.  

Based on a review of the evidence, the Board finds that a 60 
percent rating under Diagnostic Code 5055, for chronically 
severe pain or weakness, is not warranted.  In this regard, 
the examiner who conducted the January 2004 VA examination 
noted that the veteran's left knee arthroplasty resulted in 
some residual pain, mild swelling, and slight limitation of 
motion.  Subsequent VA examination in May 2006, and 
orthopedic consultations in June 2006 and July 2006, found 
range of motion from 2-92 degrees with pain beginning at 65 
degrees.  While some weakness, abnormal patellar tracking and 
guarded movement was found on VA examination in May 2006, the 
orthopedic consultations noted full strength with no 
ligamentous laxity.  The predominant feature was tenderness 
to the lateral joint line.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86.).  There is no medical 
evidence of ankylosis in this case and so evaluation under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Since the veteran's active left knee flexion has consistently 
been between 85 and 95 degrees, and 65 degrees when 
functional limitation due to pain is considered, such 
findings are well above the next higher rating category for 
knee flexion under Diagnostic Code 5260.  The veteran's left 
knee extension has been noted to be 0-2 degrees is also 
noncompensable.  See Diagnostic Code 5261.  

In this case, there are no range of motion findings of record 
for this time period that would warrant a rating in excess of 
0 percent under Diagnostic Code 5261 or 5262 for limitation 
of extension of the leg due to the veteran's service-
connected left knee disability.  It was noted in the May 2006 
VA examination report that the veteran's range of motion of 
the knees decreased from 85 degrees to 75 degrees with 
repetitive movement.  The Board concludes that the disabling 
effects of the pain alone do not meet or more nearly 
approximate the criteria for assignment of a higher rating, 
as this decreased range of motion would still not warrant 
even a compensable rating under Diagnostic Code 5260.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Neither subluxation nor lateral instability 
is shown in the record and this precludes consideration of an 
additional separate rating under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97, supra.

Alternate assignment of separate ratings limitation of 
flexion and limitation of extension of the left knee, as well 
as laxity or subluxation, would not result in a higher rating 
still.  As above, the veteran's report of pain and limitation 
of motion and some weakness are credible and consistent with 
the objective medical evidence of record.  However, the 
objective clinical indications of no ligamentous instability, 
no significant weakness, an intact knee prosthesis and no 
significant findings other than mild limitation of motion, 
abnormal patellar tracking, guarded movement and tender 
medial joint line tenderness holds more probative value than 
the veteran's account of locking, severe pain and severe 
weakness that his not consistent with the medical findings of 
record.  For these reasons, the preponderance of the evidence 
is against a higher rating for the time period beginning on 
December 1, 2003.  The benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999). 


ORDER

Entitlement to a higher initial rating for degenerative joint 
disease of the left knee, rated 10 percent disabling from 
April 13, 2001, to October 29, 2002, and for status post 
total knee arthroplasty of the left knee rated 30 percent 
disabling as of December 1, 2003, is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


